Exhibit 10.16(b)

AMENDMENT NO. 1 TO THE

PHASE I/IB COMBINATION STUDY AGREEMENT

THIS AMENDMENT NO. 1 TO THE PHASE I/IB COMBINATION STUDY AGREEMENT (this
“Amendment”) dated as of December 20, 2017 amends the Phase I/IB Combination
Study Agreement (the “Agreement”), made and entered into as of October 5, 2015,
between Corvus Pharmaceuticals, Inc., having a principal office located at 863
Mitten Road, Suite 102, Burlingame, CA 94010 (“Corvus”), and Genentech, Inc.,
having a principal office located at 1 DNA Way, South San Francisco, CA 94080.

WHEREAS, Genentech and Corvus wish to amend the Agreement to modify certain
obligations with respect to certain Confidential Information.

NOW, THEREFORE, for good and lawful consideration, the sufficiency of which is
hereby acknowledged and agreed, the parties hereto (individually, a “Party”;
collectively, the “Parties”) hereby agree as follows:

1.         Definitions.  Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to them in the Agreement.

2.         Amendment to Section 7.2 (d).  Section 7.2(d) of the Agreement is
hereby deleted in its entirety and replace with the following:

“(d)      Affiliates; Professional Advisors; Other Third Parties.  A  Party may
disclose the terms of this Agreement (or a summary thereof) or the other Party’s
Confidential Information or Joint Confidential Information, as the case may be,
on a confidential basis and to the extent reasonably necessary, to its
Affiliates, board members, accountants, attorneys, auditors or other
professional advisors; provided that any such board members, accountants,
attorneys, auditors or other professional advisors are contractually bound in
writing by obligations reasonably similar to those set forth in Section 7.1.  A
Party may disclose the terms of this Agreement (or a summary thereof) or any
Joint Confidential Information, to the extent reasonably necessary, to any bona
fide (as evidenced by a written offer) potential or actual investors, licensees,
collaborators, acquirers or merger partners for the sole purpose of evaluating
an actual or potential investment, license, collaboration, acquisition or
merger; provided, however any such permitted disclosees must be contractually
bound in writing by obligations reasonably similar to those set forth in
Section 7.1.”

3.         Miscellaneous.

(a)        Except as provided herein, all terms and conditions of the Agreement
shall remain in full force and effect.

(b)        This Amendment may be executed in counterparts, all of which together
shall constitute one agreement binding on all of the Parties, notwithstanding
that all of the Parties are not signatories to the original or the same
counterpart.










(c)        This Amendment expresses the entire understanding of the Parties with
respect to the matters set forth herein and supersedes all prior discussions or
negotiations hereon.

(d)        This Amendment, and all claims arising in whole or in part out of,
related to, based upon, or in connection herewith or the subject matter hereof
will be governed by and construed and enforced in accordance with the
substantive laws of the State of California, without giving effect to any choice
or conflict of law provision or rule that would cause the application of the
laws of any other jurisdiction.

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first set forth above.

 

GENENTECH, INC.

 

 

 

By:

/s/ Mark T. Noguchi

 

Name:

Mark T. Noguchi

 

Title:

Global Head Alliance Management Partnering

 

Date:

 

 

 

 

 

 

CORVUS PHARMACEUTICALS, INC.

 

 

 

By:

/s/ Daniel Hunt

 

Name:

Daniel Hunt

 

Title:

Senior VP, Chief Business Officer

 

Date:

January 2, 2018

 

 



